oOo SS NY DBD An FP WY NO —

N N N N N N No N N —_ ot — —_ i _ — —_ —_ —_
om nN a aS WwW N —_ o oO 00 ~“ gD aA _ wo N _ Oo

Case 2:19-cr-00182-JAM. Document 15 Filed 10/22/19 Page 1 of 25

McGREGOR W. SCOTT F | L. E D

 

United States Attorney

ANDRE M. ESPINOSA OCT 2 2 2019
KEVIN KHASIGIAN _ . CLER

Assistant United States Attorneys EASTERN DISTAICT ORCA ORNI
501 I Street, Suite 10-100 ay

Sacramento, CA 95814 DEPUTY CLERK SS

Telephone: (916) 554-2700 .

 

 

 

Attorneys for Plaintiff
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASENO. 2:19 -CR- | P2- AM

Plaintiff, PLEA AGREEMENT

v. . DATE: OCTOBER 22, 2019
TIME: 9:15A.M.

RONALD J. ROACH, COURT: HON. JOHN A. MENDEZ

Defendant.

I. INTRODUCTION

A, Scope of Agreement.

The Information in this case charges the defendant with violations of Title 18, United States
Code, Section 371—-Conspiracy to Commit an Offense Against the United States (“Count One”), and
Title 15, United States Code, Sections 77q(a) and 77x—-Securities Fraud (“Count Two”). This
document contains the complete plea agreement between the United States Attorney’s Office for the
Eastern District of California (the “government”) and the defendant regarding this case. This Plea
Agreement is limited to the United States Attorney’s Office for the Eastern District of California and
cannot bind any other federal, state, or local prosecuting, administrative, or regulatory authorities.

B. Court Not a Party.

The Court is not a party to this Plea Agreement. Sentencing is a matter solely within the

discretion of the Court, and the Court may take into consideration any and all facts and circumstances

PLEA AGREEMENT 1

 
oO CO NN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 2 of 25

concerning the criminal activities of the defendant, including activities which may not have been
charged in the Information. The Court is under no obligation to accept any recommendations made by
the government, and the Court may in its discretion impose any sentence it deems appropriate up to and
including the statutory maximum stated in this Plea Agreement.

If the Court should impose any sentence up to the maximum established by the statute, the
defendant cannot, for that reason alone, withdraw his guilty plea, and he will remain bound to fulfill all
of the obligations under this Plea Agreement. The defendant understands that neither the prosecutor,
defense counsel, nor the Court can make a binding prediction or promise regarding the sentence he will

receive.
IL. DEFENDANT’S OBLIGATIONS

A. Guilty Plea.

The defendant will plead guilty to violating Title 18, United States Code, Section 371—
Conspiracy to Commit an Offense Against the United States (“Count One”), and Title 15, United States
Code, Sections 77q(a) and 77x—-Securities Fraud (“Count Two”). The defendant agrees that he is in
fact guilty of this charge and that the facts set forth in the Factual Basis for Plea attached hereto as
Exhibit A are accurate.

The defendant agrees that this Plea Agreement will be filed with the Court and become a part of
the record of the case. The defendant understands and agrees that he will not be allowed to withdraw his
plea should the Court not follow the government’s sentencing recommendations.

The defendant agrees that the statements made by him in signing this Agreement, including the
factual admissions set forth in the factual basis, shall be admissible and useable against the defendant by
the United States in any subsequent criminal or civil proceedings, even if the defendant fails to enter a
guilty plea pursuant to this Agreement. The defendant waives any rights under Fed. R. Crim. P. 11(f)
and Fed. R. Evid. 410, to the extent that these rules are inconsistent with this paragraph or with this
Agreement generally.

1. Waiver of Indictment.
The defendant acknowledges that under the United States Constitution he is entitled to be

indicted by a grand jury on the charges to which he is pleading guilty and that pursuant to Fed. R. Crim.

PLEA AGREEMENT 2

 
oOo Oo NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 3 of 25

P. 7(b) he agrees to waive any and all rights he has to being prosecuted by way of Indictment to the
charges set forth in the Information. The defendant agrees that at a time set by the Court, he will sign a
written waiver of prosecution by Indictment and consent to proceed by Information rather than by
Indictment.

B. Restitution.

The Mandatory Victim Restitution Act requires the Court to order restitution to the victims of
certain offenses. The defendant agrees that his conduct is governed by the Mandatory Restitution Act
pursuant to 18 U.S.C. § 3663A(c)(1)(A)(ii) and agrees to pay the full amount of restitution to all victims
affected by this offense, including, but not limited to, the victims covered in the factual basis, victims
covered in those counts to be dismissed as part of the Plea Agreement pursuant to 18 U.S.C. §
3663A(a)(3), and other victims as a result of the defendant’s conduct for the offenses charged from the
periods through in or about September 2013 and in or about December 2018. The amount of restitution
has not yet been determined but will likely be between approximately $800 million and $1 billion.

Restitution payments shall be by cashier’s or certified check made payable to the Clerk of the
Court.

The defendant further agrees that he will not seek to discharge any restitution obligation or any
part of such obligation in any bankruptcy proceeding.

C. Fine.

The defendant reserves the right to argue to Probation and at sentencing that he is unable to pay a
fine, and that no fine should be imposed. The defendant understands that it is his burden to affirmatively
prove that he is unable to pay a fine, and agrees to provide a financial statement under penalty of perjury
to the Probation Officer and the government in advance of the issuance of the draft Presentence
Investigation Report, along with supporting documentation. The government retains the right to oppose
the waiver of a fine. If the Court imposes a fine, the defendant agrees to pay such fine if and as ordered
by the Court, up to the statutory maximum fine for the defendant’s offense.

D. Special Assessment,

The defendant agrees to pay a total special assessment of $200 (comprised of $100 per count of

conviction) at the time of sentencing by delivering a check or money order payable to the United States

PLEA AGREEMENT 3

 
- WD WN

CA

mo CO SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document15 Filed 10/22/19 Page 4 of 25

District Court to the United States Probation Office immediately before the sentencing hearing. The
defendant understands that this Plea Agreement is voidable at the option of the government if he fails to
pay the assessment prior to that hearing.

E. Violation of Plea Agreement by Defendant/Withdrawal of Plea.

If the defendant, cooperating or not, violates this Plea Agreement in any way, withdraws his
plea, or tries to withdraw his plea, this Plea Agreement is voidable at the option of the government, If
the government elects to void the Agreement based on the defendant’s violation, the government will no
longer be bound by its representations to the defendant concerning the limits on criminal prosecution
and sentencing as set forth herein. A defendant violates this Plea Agreement by committing any crime _
or providing or procuring any statement or testimony which is knowingly false, misleading, or
materially incomplete in any litigation or sentencing process in this case, or engages in any post-plea

conduct constituting obstruction of justice. Varying from stipulated Guidelines application or

| agreements regarding arguments as to 18, United States Code, section 3553, as set forth in this

Agreement, personally or through counsel, also constitutes a violation of the Plea Agreement. The
government also shall have the right (1) to prosecute the defendant on any of the counts to which he
pleaded guilty; (2) to reinstate any counts that may be dismissed pursuant to this Plea Agreement; and
(3) to file any new charges that would otherwise be barred by this Plea Agreement. The defendant shall
thereafter be subject to prosecution for any federal criminal violation of which the government has
knowledge. The decision to pursue any or all of these options is solely in the discretion of the United
States Attorney’s Office.

By signing this Plea Agreement, the defendant agrees to waive any objections, motions, and
defenses that the defendant might have to the government’s decision. Any prosecutions that are not
time-barred by the applicable statute of limitations as of the date of this Plea Agreement may be
commenced in accordance with this paragraph, notwithstanding the expiration of the statute of
limitations between the signing of this Plea Agreement and the commencement of any such
prosecutions. The defendant agrees not to raise any objections based on the passage of time with respect
to such counts including, but not limited to, any statutes of limitation or any objections based on the

Speedy Trial Act or the Speedy Trial Clause of the Sixth Amendment to any counts that were not time-

PLEA AGREEMENT 4

 
a

Sa HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 5 of 25

barred as of the date of this Plea Agreement. The determination of whether the defendant has violated
the Plea Agreement will be under a probable cause standard.

In addition, (1) all statements made by the defendant to the government or other designated law
enforcement agents, or any testimony given by the defendant before a grand jury or other tribunal,
whether before or after this Plea Agreement, shall be admissible in evidence in any criminal, civil, or
administrative proceedings hereafter brought against the defendant; and (2) the defendant shall assert no
claim under the United States Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal
Procedure, Rule 410 of the Federal Rules of Evidence, or any other federal rule, that statements made by
the defendant before or after this Plea Agreement, or any leads derived therefrom, should be suppressed.
By signing this Plea Agreement, the defendant waives any and all rights in the foregoing respects .

F. Asset Disclosure.

The defendant agrees to make a full and complete disclosure of his assets and financial
condition, and will complete the United States Attorney’s Office’s “Authorization to Release
Information” and “Financial Affidavit” within five (5) weeks from the entry of the defendant’s change
of plea, including supporting documentation. The defendant also agrees to have the Court enter an order
to that effect. The defendant understands that if he fails to complete truthfully and provide the described
documentation to the United States Attorney’s office within the allotted time, he will be considered in
violation of the Agreement, and the government shall be entitled to the remedies set forth in section II.E
above, above.

G. Agreement to Cooperate.

The defendant agrees to cooperate fully with the government and any other federal, state, or local
law enforcement agency, as directed by the government. As used in this Plea Agreement, “cooperation”
requires the defendant: (1) to respond truthfully and completely to all questions, whether in interviews,
in correspondence, telephone conversations, before a grand jury, or at any trial or other court
proceeding; (2) to attend all meetings, grand jury sessions, trials, and other proceedings at which the
defendant’s presence is requested by the government or compelled by subpoena or court order; (3) to
produce voluntarily any and all documents, records, or other tangible evidence requested by the

government; (4) not to participate in any criminal activity while cooperating with the government; and

PLEA AGREEMENT 5

 
a

oO Oo “SD OO GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 6 of 25

(5) to disclose to the government the existence and status of all money, property, or assets, of any kind,
derived from or acquired as a result of, or used to facilitate the commission of, the defendant’s illegal
activities or the illegal activities of any conspirators.

III. THE GOVERNMENT'S OBLIGATIONS

A. Dismissals/Other Charges.

The government agrees not to bring any other charges arising from the conduct outlined in the
Factual Basis attached hereto as Exhibit A. The government also agrees not to reinstate any dismissed
count except if this Agreement is voided as set forth herein, or as provided in paragraphs II.E (Violation
of Plea Agreement by Defendant/Withdrawal of Pleas), III.B.3 (Reduction of Sentence for Cooperation),
VI.B (Estimated Guideline Calculation), and VILB (Waiver of Appeal and Collateral Attack) herein.

B. Recommendations,

1. Incarceration Range.

The government will recommend that the defendant be sentenced to the low end of the

applicable guideline range as determined by the Court at sentencing.
2. Acceptance of Responsibility.

The government will recommend a two-level reduction (if the offense level is less than 16) or a
three-level reduction (if the offense level reaches 16) in the computation of his offense level if the
defendant clearly demonstrates acceptance of responsibility for his conduct as defined in U.S.S.G. §
3E1.1. This includes the defendant meeting with and assisting the probation officer in the preparation of
the pre-sentence report, being truthful and candid with the probation officer, and not otherwise engaging
in conduct that constitutes obstruction of justice within the meaning of U.S.S.G § 3C1.1, either in the
preparation of the pre-sentence report or during the sentencing proceeding.

3. Reduction of Sentence for Cooperation.

The government agrees to recommend at the time of sentencing that the defendant’s sentence of
imprisonment be reduced by up to 50% of the applicable guideline sentence if he provides substantial
assistance to the government, pursuant to U.S.S.G. § 5K1.1. The defendant understands that he must
comply with paragraphs II.G and not violate this Plea Agreement as set forth in paragraph I.E herein.

The defendant understands that it is within the sole and exclusive discretion of the government to

PLEA AGREEMENT 6

 
Oo CO SI DWN A BP YR KB

po NO NO NO NO WN NO NY NO FS FS FS KF FEO S| Sl Sell hl
oa SN DH A FSF WY NH S&B Oo Oo DBD HN DH OH FBP WY Be &§ |S

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 7 of 25

determine whether the defendant has provided substantial assistance.

The defendant understands that the government may recommend a reduction in his sentence of
less than 50% or no reduction at all; depending upon the level of assistance the government determines
that the defendant has provided.

The defendant further understands that a motion pursuant to U.S.S.G. § 5K1.1 is only a
recommendation and is not binding on the Court, that this Plea Agreement confers no right upon the
defendant to require that the government make a § 5K1.1 motion, and that this Plea Agreement confers
no remedy upon the defendant in the event that the government declines to make a § 5K1.1 motion. In
particular, the defendant agrees not to try to file a motion to withdraw his guilty plea based on the fact
that the government decides not to recommend a sentence reduction or recommends a sentence
reduction less than the defendant thinks is appropriate.

If the government determines that the defendant has provided further cooperation within one
year following sentencing, the government may move for a further reduction of his sentence pursuant to
Rule 35 of the Federal Rules of Criminal Procedure.

C. Use of Information for Sentencing.

The government is free to provide full and accurate information to the Court and Probation,
including answering any inquiries made by the Court and/or Probation and rebutting any inaccurate
statements or arguments by the defendant, his attorney, Probation, or the Court. The defendant also
understands and agrees that nothing in this Plea Agreement bars the government from defending on
appeal or collateral review any sentence that the Court may impose.

IV. ELEMENTS OF THE OFFENSE
At a trial, the government would have to prove beyond a reasonable doubt the following

elements of the offense to which the defendant is pleading guilty.

1. 18 U.S.C. § 371—Conspiracy to Commit an Offense Against the United States
(Count One).

Although not elements of Conspiracy to Commit an Offense Against the United States, in
violation of 18 U.S.C. § 371, the elements of the underlying criminal offense (Wire Fraud, in violation

of 18 U.S.C. § 1343) are:

PLEA AGREEMENT 7

 
& Ww

oO wo SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 8 of 25

The defendant knowingly participated in a scheme or plan to defraud, or a scheme or plan
for obtaining money or property by means of false or fraudulent pretenses,
representations, or promises;

The statements made or facts omitted as part of the scheme were material; that is, they
had a natural tendency to influence, or were capable of influencing, a person to part with
money or property;

The defendant acted with the intent to defraud; that is, the intent to deceive or cheat; and

The defendant used, or caused to be used, a wire communication to carry out or attempt
to carry out an essential part of the scheme.

Thus, to convict the defendant at trial on the charge of Conspiracy to Commit an Offense

Against the United States, in violation of 18 U.S.C. § 371 (Count One), the government would have to

prove beyond a reasonable doubt that:

a.

2.

Beginning at least as early as in or about March 2011, and ending in or about December
2018, there was an agreement between two or more people to commit wire fraud as
charged in the Information;

Second, the defendant became a member of the conspiracy knowing of at least one of its
objects and intending to help accomplish it; and

One of the members of the conspiracy performed at least one overt act for the purpose of
carrying out the conspiracy.

15 U.S.C, 88 77q(a) and 77x——Securities Fraud (Count Two).

To convict the defendant at trial on the charge of Securities Fraud, in violation of 15 U.S.C. §§

77q(a) and 77x (“Count Two”), the government would have to prove beyond a reasonable doubt that:

a.

b.

The defendant offered or sold securities as described in the Information;

In the offer or sale of these securities, the defendant made use of any means or
instruments of transportation or communication in interstate commerce or made use of
the United States mails; and

In the offer or sale of these securities, the defendant willfully, knowingly, and
deliberately did at least one of the following:

(i) employed any device, scheme, or artifice to defraud;
(ii) obtained money by means of any untrue statements of material facts or omitted

statements of material facts necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading; or

PLEA AGREEMENT 8

 
0 CO NN WH BZ

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 9 of 25

(iii) engaged in a transaction, practice, or course of business that operated or would
operate as a fraud or deceit upon the purchasers.

The defendant fully understands the nature and elements of the crimes charged in the
Information to which he is pleading guilty, together with the possible defenses thereto, and has
discussed them with his attorney.

V. MAXIMUM SENTENCE

A. Maximum Penalties.

1. 18 U.S.C. § 371—Conspiracy to Commit an Offense Against the United States
(Count One).

The maximum sentence that the Court can impose on Count One is 5 years of incarceration, a
fine of $250,000, a 3-year period of supervised release and a special assessment of $100. By signing
this Plea Agreement, the defendant also agrees that the Court can order the payment of restitution for the
full loss caused by the defendant’s wrongful conduct. The defendant agrees that the restitution order is
not restricted to the amounts alleged in the specific count to which he is pleading guilty. The defendant
further agrees, as noted above, that he will not attempt to discharge in any present or future bankruptcy
proceeding any restitution imposed by the Court.

2. 15.U.S.C. §§ 77q(a) and 77x—Securities Fraud (Count Two).

The maximum sentence that the Court can impose on Count Two is 5 years of incarceration, a
fine of $250,000, a 3-year period of supervised release and a special assessment of $100. By signing
this Plea Agreement, the defendant also agrees that the Court can order the payment of restitution for the
full loss caused by the defendant’s wrongful conduct. The defendant agrees that the restitution order is
not restricted to the amounts alleged in the specific count to which he is pleading guilty. The defendant
further agrees, as noted above, that he will not attempt to discharge in any present or future bankruptcy
proceeding any restitution imposed by the Court.

B. Violations of Supervised Release.

The defendant understands that if he violates a condition of supervised release at any time during
the term of supervised release, the Court may revoke the term of supervised release imposed on each

Count and require the defendant to serve up to 2 additional years imprisonment.

PLEA AGREEMENT 9

 
oO S&S ND A

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 10 of 25

VI. SENTENCING DETERMINATION

A. Statutory Authority.

The defendant understands that the Court must consult the Federal Sentencing Guidelines and
must take them into account when determining a final sentence. The defendant understands that the
Court will determine a non-binding and advisory guideline sentencing range for this case pursuant to the
Sentencing Guidelines and must take them into account when determining a final sentence. The
defendant further understands that the Court will consider whether there is a basis for departure from the
guideline sentencing range (either above or below the guideline sentencing range) because there exists
an aggravating or mitigating circumstance of a kind, or to a degree, not adequately taken into
consideration by the Sentencing Commission in formulating the Guidelines. The defendant further
understands that the Court, after consultation and consideration of the Sentencing Guidelines, must
impose a sentence that is reasonable in light of the factors set forth in 18 U.S.C. § 3553(a).

B. Stipulations Affecting Guideline Calculation.

The government and the defendant agree that there is no material dispute as to the following
sentencing guidelines variables and therefore stipulate to the following:

(i) Count One: 18 U.S.C. § 371—Conspiracy to Commit an Offense Against the United
States.

1. Base Offense Level: The base offense level for the charges to which the defendant is
pleading guilty is 6. See U.S.S.G. § 2B1.1(a)(2).
2. Specific Offense Characteristics:

a. Twenty-eight levels are added (+30) because the loss attributable to the defendant
during the time period of his knowing involvement in the conspiracy and within the
scope of his knowing involvement exceeded $550,000,000. Id. at (b)(1)(P).

b. Two levels are added (+2) because the offense involved 10 or more victims. Id. at

(b)(2)(A).

c. Two levels are added (+2) because the offense involved sophisticated means and
the defendant intentionally engaged in or caused the conduct constituting
sophisticated means. Id. at (b)(10)(C).

3. Preliminary Offense Level: The parties anticipate that the preliminary offense level

will be 40.

PLEA AGREEMENT 10

 
nm & WO bh

Oo °o ~T DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 11 of 25

a.

4. Chapter Three Adjustments:

Two levels are added (+2) because the defendant was an organizer, leader,
manager, or supervisor in any criminal activity. U.S.S.G. § 3B1.1(c).

Two levels are added (+2) because the defendant abused a position of private trust
in a manner that significantly facilitated the commission or concealment of the
offense. U.S.S.G. § 3B1.3.

5. Adjusted Offense Level: The parties anticipate the adjusted offense level will be 44.

(ii) Count Two: 15 U.S.C. 8§ 77q(a) and 77x—Securities Fraud.

1. Base Offense Level: The base offense level for the charges to which the defendant is

pleading guilty is 6. See U.S.S.G. § 2B1.1(a)(2).

will be 40.

a.

a.

a.

2. Specific Offense Characteristics:

Twenty-eight levels are added (+30) because the loss attributable to the defendant
during the time period of his knowing involvement in the conspiracy and within the
scope of his knowing involvement exceeded $550,000,000. Id. at (b)(1)(P).

Two levels are added (+2) because the offense involved 10 or more victims. Id. at

(b)(2)(A).

Two levels are added (+2) because the offense involved sophisticated means and
the defendant intentionally engaged in or caused the conduct constituting
sophisticated means. Id. at (b)(10)(C).

. Preliminary Offense Level: The parties anticipate that the preliminary offense level

. Chapter Three Adjustments:

Two levels are added (+2) because the defendant was an organizer, leader,
manager, or supervisor in any criminal activity. U.S.S.G. § 3B1.1(c).

Two levels are added (+2) because the defendant abused a position of private trust
in a manner that significantly facilitated the commission or concealment of the
offense. U.S.S.G. § 3B1,3.

. Adjusted Offense Level: The parties anticipate the adjusted offense level will be 44.

. Grouping Multiple Counts:

The Counts in the Information to which the defendant is pleading guilty may be
grouped together under U.S.S.G. § 3D1.2(d).

PLEA AGREEMENT .

 
oOo Oo NN DN HR BP OULU

BR bh PO KN KN KR KH KR RO mmm mw | | Oe eee
ao “NJ DN UH BF Ww NYO §|§ DBD OBO CO T HD HN FBP WD PO KH C

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 12 of 25

b. The offense level applicable to the grouped Counts is 44, which is the offense level
corresponding to the aggregate quantity of loss, determined in accordance with
Chapter Two and Parts A, B, and C of Chapter Three of the Sentencing Guidelines.
See U.S.S.G. § 3D1.3(b).

c. Three levels are subtracted (-3) if the defendant pleads guilty, accepts responsibility
for his offense, and the Specific Offense Level is above 16. U.S.S.G. § 3E1.1; see
also Part III.B.2 above.

7. Adjusted Offense Level: Given the stipulations above, the parties anticipate that the
adjusted offense level will be 41.

8. Criminal History: The parties agree and stipulate that the applicable criminal history
will be determined by the Court’s probation officers. The parties estimate but do not stipulate that the
defendant’s criminal history category will be I, and that the Guidelines sentencing range will be no
less than 324 to 405 months in prison, subject, however, to the maximum possible sentence for his
offense of conviction. The defendant understands that if his criminal history category differs from the
parties’ estimate, his Guidelines sentencing range may differ from that set forth here.

C. Departures or Other Enhancements or Reductions.

The parties agree that they will not seek or argue in support of any other specific offense
characteristics, Chapter Three adjustments (other than the decrease for “Acceptance of Responsibility”),
or cross-references, except that the government may move for a departure or an adjustment based on the
defendant’s cooperation (§5K 1.1) or post-plea obstruction of justice (§3C1.1). Both parties agree not to
move for, or argue in support of, any departure from the Sentencing Guidelines, or any deviance or
variance from the Sentencing Guidelines under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738
(2005).

The defendant also agrees that the application of the United States Sentencing Guidelines to his
case results in a reasonable sentence and that the defendant will not request that the Court apply the
sentencing factors under 18 U.S.C. § 3553 to arrive at a different sentence than that called for under the
Sentencing Guidelines’ advisory guideline range as determined by the Court. The defendant
acknowledges that if the defendant requests or suggests in any manner a different sentence than what is

called for under the advisory guideline range as determined by the Court, that will be considered a

PLEA AGREEMENT 12

 
eo CO YN DBD TH FP WD NY =

NO wo po DH NO NHB NH NY NO FF KF KF FSF FS SF SFO See
eo NY DBD vA BF WO NYO | DBD OO 6B HN DR A FP WH HP KY S&S

 

 

Case 2:19-cr-00182-JAM Document15 Filed 10/22/19 Page 13 of 25

violation of the Plea Agreement. The government’s remedies and remaining obligations in this
Agreement shall be as outlined in paragraph II.E, above.

Notwithstanding the above, at sentencing, the defendant may argue, under 18 U.S.C. § 3553(a)
and U.S.S.G. § 5G1.2 only, in support of the imposition of concurrent sentences on Counts One and
Two. The government may oppose any such argument.

Vil. WAIVERS

A. Waiver of Constitutional Rights.

The defendant understands that by pleading guilty he is waiving the following constitutional
rights: (a) to plead not guilty and to persist in that plea if already made; (b) to be tried by ajury; (c) to .
be assisted at trial by an attorney, who would be appointed if necessary; (d) to pursue any affirmative
defenses, Fourth Amendment or Fifth Amendment claims, constitutional challenges to the statutes of
conviction, and other pretrial motions that have been filed or could be filed; (e) to subpoena witnesses to
testify on his behalf; (f) to confront and cross-examine witnesses against him; and (g) not to be
compelled to incriminate himself.

B. Waiver of Appeal and Collateral Attack.

The defendant understands that the law gives the defendant a right to appeal his guilty plea,
conviction, and sentence. The defendant agrees as part of his plea, however, to give up the right to
appeal the guilty plea, conviction, and the sentence imposed in this case as long as the sentence does not
exceed the statutory maximum for the offenses to which he is pleading guilty, including if the Court
imposes consecutive terms on Counts One and Two. The defendant understands that this waiver
includes, but is not limited to, any and all constitutional and/or legal challenges to the defendant’s
conviction and guilty plea, including arguments that the statutes to which the defendant is pleading
guilty are unconstitutional, and any and all claims that the statement of facts attached to this Agreement
is insufficient to support the defendant’s plea of guilty. The defendant specifically gives up the right to
appeal any order of restitution the Court may impose.

Notwithstanding the defendant’s waiver of appeal, the defendant will retain the right to appeal if
one of the following circumstances occurs: (1) the sentence imposed by the District Court exceeds the

statutory maximum for both Counts; and/or (2) the government appeals the sentence in the case. The

PLEA AGREEMENT 13

 
mo Oo NN DBD A SP WY] YPN —

Do wo NY NO WO NH NN NV NO | F| | He 89 ee
oN DH Oe HB WwW NY FY Oo ODO BH HN DH A FF WYO NY KH OC

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 14 of 25

defendant understands that these circumstances occur infrequently and that in almost all cases this
Agreement constitutes a complete waiver of all appellate rights.

In addition, regardless of the sentence the defendant receives, the defendant also gives up any
right to bring a collateral attack, including a motion under 28 U.S.C. § 2255 or § 2241, challenging any
aspect of the guilty plea, conviction, or sentence, except for non-waivable claims.

Notwithstanding the government’s agreements in paragraph III.A above, if the defendant ever
attempts to vacate his plea, dismiss the underlying charges, or modify or set aside his sentence on any of
the counts to which he is pleading guilty, the government shall have the rights set forth in Section I.E
herein.

C. Waiver of Attorneys’ Fees and Costs.

The defendant agrees to waive all rights under the “Hyde Amendment,” Section 617, P.L. 105-
119 (Nov. 26, 1997), to recover attorneys’ fees or other litigation expenses in connection with the
investigation and prosecution of all charges in the above-captioned matter and of any related allegations
(including without limitation any charges to be dismissed pursuant to this Plea Agreement and any
charges previously dismissed).

D. Impact of Plea on Defendant’s Immigration Status.

The defendant recognizes that pleading guilty may have consequences with respect to his
immigration status if he is not a citizen of the United States. Under federal law, a broad range of crimes
are removable offenses, including offense(s) to which the defendant is pleading guilty. The defendant
and his counsel have discussed the fact that the charges to which the defendant is pleading guilty is an
aggravated felony, or a crime that is likely to be determined to be an aggravated felony under 8 U.S.C. §
1101(a)(43), and that while there may be arguments that the defendant can raise in immigration
proceedings to avoid or delay removal, it is virtually certain that the defendant will be removed.
Removal and other immigration consequences are the subject of a separate proceeding, however, and the
defendant understands that no one, including his attorney or the district court, can predict to a certainty
the effect of his conviction on his immigration status. The defendant nevertheless affirms that he wants
to plead guilty regardless of any immigration consequences that his plea may entail, even if the

consequence is his automatic removal from the United States.

PLEA AGREEMENT 14

 
oO FO SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 15 of 25

VII. ENTIRE PLEA AGREEMENT

Other than this Plea Agreement, no agreement, understanding, promise, or condition between the
government and the defendant exists, nor will such agreement, understanding, promise, or condition
exist unless it is committed to writing and signed by the defendant, counsel for the defendant, and
counsel for the United States.

IX. APPROVALS AND SIGNATURES

A. Defense Counsel.

I have read this Plea Agreement and have discussed it fully with my client. The Plea Agreement
accurately and completely sets forth the entirety of the agreement. I concur in my client’s decision to

plead guilty as set forth in this Plea Agreement.
Dated: (0 [22] 2019

 

 

CHRISTIAN E. PICONE
Attorney for Defendant

B. Defendant:

I have read this Plea Agreement and carefully reviewed every part of it with my attorney. I
understand it, and I voluntarily agree to it. Further, I have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines that may apply to my
case. No other promises or inducements have been made to me, other than those contained in this Plea

Agreement. In addition, no one has threatened or forced me in any way to enter into this Plea

Agreement. Finally, | am satisfied with the “ attorney in this
Dated: (- ( ( ra
({O/(Z2ZI 20 (% 7] -

RONALD J. ROACH
Defendant

 

C. Attorney for United States:
I accept and agree to this Plea Agreement on behalf of the government.

McGREGOR W. SCOTT

i072 | 104 United Btates Attomey

WN

ANDRE M. ESPINOS|L
Assistant United States Attorney

Dated:

PLEA AGREEMENT 15

 
Oo CO TD DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 16 of 25

EXHIBIT “A”
Factual Basis for Plea

L. Background

A. The conspirators operate a $2.5 billion Ponzi scheme causing $1 billion in loss.

From December 2009 through January 2019, Individual 1 and Individual 2, husband and wife,
owned and operated two closely related business entities, Company S and Company D (collectively “the
Company”). During nearly all of that period, the Company operated a Ponzi scheme that defrauded
investors of approximately $1 billion through material misrepresentations and omissions related to the
offer and sale of investments designed to generate profit and trigger significant tax benefits for investors.
Between approximately 2016, and February 2019, the headquarters for the Company was located in
Benicia, California, in the Eastern District of California. Defendant, Ronald J. Roach, was a certified
public accountant and began working with the Company in late 2011.

B. The Company sells MSGs to generate profit and to trigger tax benefits.

Directly and through subcontractors, the Company built mobile solar generators (““MSGs”),
consisting primarily of solar panels placed on a wheeled-trailer. Company D purported to lease those
MSGs to third parties, including negotiating lease agreements and collecting payments. Individual 1 and
others acting at his direction touted the versatility of MSGs, and claimed there was a substantial market
demand for MSGs.

The Company, through Individual 1, his co-conspirators, and others acting at their direction,
solicited money from investors to purchase MSGs. A primary claim made to investors was that the
purchase of MSGs carried favorable tax consequences in addition to a profit stream. The tax benefits
included tax credits available for investment in alternative energy sources that permitted purchasers to
claim tax credits of up to 30% of the total investment, and permitted deductions for the depreciation of
MSGs over a 5-year period. These tax benefits were significant.

The Company structured transactions with investors to maximize the tax benefits. Among other
deals, the Company sold MSGs to limited liability companies created specifically for such transactions.
These companies were investment funds, sometimes called tax-equity funds, permitted under the federal

tax code (“Funds”).

PLEA AGREEMENT A-1

 
oO Oo NH UH SP WY YP

bo dO bo bo bo bo bo nN NO — — —_ _ — — —_ — — —
oo ~~] on WN a Bw No _ Oo ‘oO oo ~ On wr a wy bo _ oO

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 17 of 25

C. Transaction financing structure and the materiality of promised lease revenue.

Through the Funds, investors purchased MSGs from Company S for $150,000 per MSG.
Typically, investors paid approximately $45,000 per MSG in cash—approximately 30% of the overall
unit price—and financed the balance with Company S. The $45,000-per-unit price was the maximum
amount of the tax credit investors could claim per unit. The transactions were structured so investors
could immediately claim a dollar-for-dollar tax credit for the total they paid in cash to Company S, per
MSG. Investors could also claim depreciation for each MSG, for five years. To complete the
transactions, the Funds delivered promissory notes to pay Company S the remaining approximately 70%
of the sales prices over time. The Company promised to pay off the investors’ note obligations with
revenues generated by the lease of MSGs by Company D to third parties.

Pursuant to offers pitched to investors by Individual 1, his co-conspirators, and others acting at
their direction, the Funds leased the MSGs purchased in each transaction to Company D, which
purported to lease the MSGs to third parties. Company D was supposed to receive money from those
third parties through lease payments. After deducting certain fees, Company D was to transfer the
majority of the lease revenue to accounts for the Funds. The manager of the investments funds was to
use the lease revenue sent by Company D to pay the periodic obligations on the notes held by Company
S, with a small monthly profit paid to investors.!

The purported lease revenue from third parties was a material component of the transactions.
First, that projected lease revenue was a factor in valuing the MSGs at $150,000 per unit. Second, the
lease revenue was the mechanism for the Funds to pay the remaining approximately 70% of the
purchase price for the MSGs. Based on sales pitches by Individual 1, his co-conspirators, and others
acting at his direction, investors were primarily interested in the tax benefits offered through each
transaction and not actual ownership of the MSGs. However, because the tax credits were capped at

30% of the value of the overall transaction, paying anything more than 30% of that value would

 

' The Company also closed a variant of these tax-equity transactions that did not include financing through
Company S. Rather, in those sale-leaseback transactions, investors purchased MSGs outright, or relied on outside
financing. In other material respects, the transactions mirrored the primary tax-equity transactions, including the
management of third-party lease contracts by Company D, availability of post-transaction tax benefits, and a
profit stream. Instead of using third-party lease revenue to pay a note obligation to Company S, the purported
revenue was paid to the investor.

PLEA AGREEMENT — A-2

 
mn BP WW HN

SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document15 Filed 10/22/19 Page 18 of 25

diminish the tax benefits—i.e., the investors would pay more than the value of the tax credits. By
paying off the 70% balance of the purchase price through revenue generated by leases Company D
promised to generate from third parties, investors maximized the tax benefits without incurring more
debt or cost. Failure of that mechanism after investors executed transactions would result in default on
the notes, collapse of the transactions, and failure of the tax credits.
D. Purportedly independent certification of the construction and operation of MSGs.
Because the Company promised to lease MSGs associated with each transaction to third
parties—through Company D—with little direct participation from the Funds or investors, the Funds and
investors did not take physical possession of those MSGs. Rather, the Company represented to the
Funds and investors that it built MSGs for each transaction and those MSGs operated in a manner
consistent with regulations governing application of the tax credits the investors sought. The Company
made those representations through written Commissioning Reports, purportedly prepared by an
independent engineer after a multi-point inspection of each MSG in each transaction. Individual 1, his
co-conspirators, and others acting at their direction caused those Commissioning Reports to include
materially false information and to be delivered to investors. In some instances, investors required
completed Commissioning Reports as conditions for payment to support the transactions. In other
instances, Individual 1 and his co-conspirators delivered the Commissioning Reports after payment to
lull investors to believe their MSGs existed and operated as required under the terms of the transactions.
E. Approximate investments and tax benefit totals associated with the transactions.
Between March 2011 and December 18, 2019, at least twelve investors entered into transactions
with the Company through approximately thirty-four Funds. Some investors invested through more than
one Fund. The investors, through the Funds, collectively deposited by interstate wire transfer
approximately $759,000,000 into bank accounts for the Funds established for the transactions. Further,
several financial institutions and other investors transferred collectively $136,000,000 to the Company
as part of related transactions for the purchase and lease of MSGs. In total, the Company closed
transactions with Funds and others involving approximately 17,000 MSGs, at approximately $2.5 billion

in purported value.

PLEA AGREEMENT A-3

 
-&- Ww N

Oo COC ~F HD wa

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 19 of 25

Many investors have claimed tax credits and depreciation in connection with the transactions
premised on the revenue allegedly being generated by Company D’s leases of the MSGs to third parties.
The tax value of the tax credits and depreciation claimed by the Funds, up to and including the 2017 tax
year, is approximately $902,000,000. This figure does not account for approximately $167,000,000 that
investors paid into tax equity transactions in 2018.

F. Operation of the “flip” deals that followed the tax equity transactions.

The Company structured nearly all of the tax-equity transaction so the investors owned 99% of
the associated Fund and the fund manager owned 1% the Fund. After five years, the ownership
structure flipped, with the fund manager owning 95% of the Fund and the investors owning 5%. After
five years, investors had the option of selling their 5% ownership interest in the Fund to the fund
manager, and divesting their ownership interest in the MSGs. This appealed to many investors because,
after five years, they could extract no further tax benefit from ownership of the MSGs. |

At the end of a five-year term of a tax-equity transaction, the Company would arrange to sell
certain existing MSGs from those transactions to buyers in “flip” deals. In one such transaction,
Individual 1, his co-conspirators, and others acting at their direction brokered a “flip” deal with A-Group
and K Bank. As part of that transaction, K Bank provided $27 million to A Group, a private equity
group, to finance the purchase of approximately 416 MSGs that were owned by two Funds through
earlier tax-equity transactions. The $27 million from K Bank represented approximately 80% of the
overall transaction. A Group investors contributed the balance of the purchase price. The deal was
completed through a special purpose entity called S-Sense.

Individual 1, his conspirators, and others acting at their direction represented to A Group and K
Bank that the 416 MSGs were leased to Telecom Company A as part of an approximately 10-year fixed
amount contract between Telecom Company A and Company D. After the sale, S-Sense leased the
MSGs back to Company D to continue leasing them to Telecom Company A as part of the purported
existing contract between them. Thereafter, the Company assigned purported lease revenue generated
by that lease with Telecom Company A to S-Sense as a revenue and profit stream.

G. The Company’s tax equity transactions were fraudulent.

Bank records, witness interviews, and other evidence, revealed that Individual | and his co-

PLEA AGREEMENT A-4

 
i)

oOo Fe SND KH WF FP W

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 20 of 25

conspirators knowingly misrepresented the existence of lease revenue from third parties—an integral
component in all of the Company’s transactions—and caused others to unwittingly do so. In particular,
the conspirators claimed Company D generated tens of millions of dollars in lease revenue from third
parties leases, from long-term and short-term agreements with third parties.

In truth, Individual 1 and his co-conspirators operated the Company as a massive Ponzi scheme.
Over 90% of the money Company D claimed as lease revenue, and which it used to pay the Funds’ note
obligations and other payments to investors was actually derived from transfers of cash contributed to
Company S by later investors in tax-equity and other transactions. Company S had nearly no other
significant sources of revenue. Company S was the primary source of income for Company D,
providing no less than approximately 94% of all of the purported revenue Company D claimed. Thus,
the Company merely paid obligations due to older investors with money raised from those investors and
later investors—contrary to representations to investors made by Individual 1, his co-conspirators, and
those acting at their direction, that third-party lease revenue would pay those obligations. Certain of
Company D’s existing third-party lease agreements were supported with separate side-agreements
pursuant to which Company S paid investor money to third parties, which the third parties returned in
the form of lease revenue. The conspirators concealed the absence of third-party lease revenue from
investors through, among other means, false financial statements they knowingly shared with investors.

H. The A Group/K Bank “flip” deal transaction was fraudulent.

The A Group/K Bank “flip” was also a fraud. Contrary to representation made by Individual 1,
his co-conspirators, and others acting at their direction, the purported fixed-term lease between Telecom
Company A and Company D that supported the transaction was false. Rather, certain as-needed leases
with Telecom Company A generated only a fraction of the millions in annual revenue Individual 1 and
his co-conspirators claimed supported the A Group/K Bank deal. The overwhelming majority of that
purported revenue derived from intercompany transfers of tax-equity investor money from Company S
to Company D. In support of the transaction, and in furtherance of the fraud, Individual 5 knowingly
caused a fraudulent estoppel agreement to be delivered to A Group/K Bank in support of the transaction,
which purported to assign lease revenue to A Group/K Bank, when that lease agreement and the

purported revenue associated with it did not exist.

PLEA AGREEMENT A-5

 
nm SP Ww bh

oOo CO NSN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 21 of 25

I, The December 2018 searches and asset seizures, the Company’s bankruptcy, and
the MSG audit by investor-victims.

In December 2018, law enforcement agents executed search warrants at the Company’s
headquarters and elsewhere. Agents also executed over 150 asset seizure warrants, resulting the seizure
of approximately $60,000,000 in assets derived from the fraud. During execution of those warrants,
agents found approximately $1.7 million in cash in Individual 1’s office safe and over $150,000 in cash
in other locations throughout the office suite. Inside the chief financial executive’s office, agents found
investor presentations and marketing documents, as well as internal financials for Company D’s
performance in November 2018 and December 2018. Agents also interviewed employees, at least one
of whom provided information about the Company’s structure and evidence of the ongoing fraud.

Following execution of those warrants, the Company entered bankruptcy in or about February
2019. Thereafter, certain investor-victims financed an independent audit of the existence and location of
all MSGs based on information that the Company had not built the total number of MSGs it represented
to investors were part of the tax-equity transactions. The audit produced evidence of the existence of
approximately only 6,000 MSGs from approximately 17,000 MSGs associated with sales to Funds in
approximately thirty-four tax-equity transactions. Among others, none of the approximately 2,280
MSGs associated with Fund 29, involving over $100,000,000 in cash paid by an investor in or about
May 2017, were located in the investor-victim audit. Additionally, only approximately eighty-three of
the 2,279 MSGs associated with Fund 33, involving more than $90,000,000 in cash paid by the same
investor in or about July 2018, were located in the investor-victim audit,

i. Facts Describing Defendant’s Involvement in the Scheme

A. Roach and his co-conspirators agree to conceal Company D’s failure to generate
third-party lease revenue to meet its obligations, and launch the Ponzi scheme.

Defendant Ronald J. Roach (“Roach”) knowingly facilitated the Company’s fraud. Roach was a
certified public accountant and worked as a tax consultant and financial advisor for the Company. |
While Roach maintained an accounting practice between 2011 and 2018, most of his professional work
in that period was devoted to providing advice and service to Individual 1 and the Company.

As early as mid-2012, Roach agreed with Individual | and other co-conspirators to conceal

PLEA AGREEMENT A-6

 
sn eS)

oO CO TN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 22 of 25

Company D’s failure to generate third-party lease revenue to pay to the Funds to cover their note
obligations. Payment of those obligations with third-party lease revenue was a material term of the
offers supporting the tax equity transactions and the agreements governing their operation. Roach, his
co-conspirators, and others acting at their direction supported that material promise to investors with
claims of extraordinary market demand for MSGs. However, during nearly all of the Company’s
operation, the conspirators knowingly misrepresented market demand for MSGs and Company D’s
ability to generate third-party lease revenue. Roach and his co-conspirators told those lies to lull
existing investors and induce new investors to give them more money.

Roach and his conspirators knew in early 2012 that Company D was not generating third-party
lease revenue sufficient to satisfy its obligations, and that the problem was ongoing. In July 2016,
Roach sent an email to Individual 1 and Individual 3 that included spreadsheets outlining sublease
activity by Company D between 2012 and 2015. For each year, Company D generated less than 5% of
the lease revenue necessary to meet its obligations. For the combined period, Company D generated
$2,157,606.24 in third-party lease revenue to cover approximately $57,094,008.07 in obligations, a rate
of 3.78%. Company D was not struggling. It was a failure. Yet, between August 2016 and December
2018, the conspirators closed transactions involving approximately $584,000,000 in investments, all
premised on false claims about the purportedly robust market for MSGs, false claims about Company
D’s revenue, and false claims about the existence of certain third-party leases. Despite Company D’s
overall utilization rate below 4%, Individual 1 falsely claimed to various investors, on different
occasions, that the rate was between 90% and 100%.’

(i) Roach and his co-conspirators book cash transfers from Company S to
Company D as “revenue” on Company D’s financial statements to hide
Company D’s failure to generate third-party lease revenue.

Within the first six months of Roach’s work with the Company, Roach learned that Company D
was not generating sufficient third-party lease revenue to meet its obligations to the Funds. At that time,

in approximately June 2012, Roach participated in a discussion with Company executives and others

 

2 Company D’s obligations to the Funds arose from a Master Lease Agreement (“MLA”) it executed with the
Funds to lease all MSGs in most transactions and to make payments to the Funds for those rentals. The Company
represented to investors that revenue to pay MLA obligations would come from sub-leases secured by Company
D. The utilization rate was the percentage of sub-lease revenue available to pay Company D’s MLA obligations.

PLEA AGREEMENT A-7

 
No

Oo Oo NY DBD EH LE WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 23 of 25

about how the Company should proceed. That discussion included Roach, Individual 1, Individual 3,
and others. The conspirators decided not to disclose to investors Company D’s failure to generate third-
party lease revenue. Instead, Roach, Individual 1, Individual 3, and the other participants elected to
conceal Company D’s failure from current and future investors by, among other means, making periodic
transfers of investor money paid to Company S into Company D’s account, and misrepresenting it as
third-party lease revenue. The concealed intercompany transfers began as early as December 2012.

Roach helped develop the accounting used to book transfers between Company S and Company
D. That accounting included booking the transfers as “costs of goods sold” in Company 8’s financial
statements, a method that was at least misleading. Those transfers were fraudulently booked as revenue
in Company D’s financials. Roach and his co-conspirators wanted readers of the Company D’s financial
statements to be misled. Specifically, Roach and his co-conspirators intended readers of Company D’s
financial statements to believe the purported revenue was generated by third-party lease agreements and
not from transfers from Company S. If asked for detail supporting Company D’s purported revenue,
Individual 3 often took the lead in warding off the request, usually claiming the detail was confidential.

Initially, Roach viewed the Company as a “start-up,” navigating short-term business problems
with a short-term solution. Roach, Individual 1, and Individual 3 had multiple conversations about the
problems with the Company’s business model, particularly Company D. As time passed, Company D’s
situation did not change. In September 2013, Roach prepared false financial statements for Company D,
for 2011 and 2012, which mischaracterized transfers from Company S as revenue Company D earned,
knowing existing and prospective investors would rely on the statements. By February 2014, Roach
knew an audit of Company D would reveal the ongoing fraud. At that time, Roach advised Individual 1
that due diligence related to a proposed capital infusion would expose Company D’s failure to generate
revenue. For the same reason, in part, Roach declined overtures from Individual 1 to serve as the
Company’s Chief Financial Officer (“CFO”). Concerns over Individual 1 and Individual 2 taking
Company money for personal use also contributed to Roach’s decision to decline the CFO position.
Roach stopped believing the Company would be successful. Nevertheless, he engaged in additional
overt acts in furtherance of the conspiracy, including by compiling false financial statements for

Company D for 2013 through 2017, and for the period ending July 2018, knowing existing and

PLEA AGREEMENT A-8

 
> Ww N

oO Oo SY DH MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 24 of 25

prospective investors would rely on those statements, and intending that outcome.

(ii) | Roach and his co-conspirators rely on a phony “Re-rent Agreement” to
justify the intercompany transfers to auditors of Company S.

To justify the intercompany transfers, Roach and his co-conspirators relied, in part, on a phony
“Re-rent Agreement” executed between Company S$ and Company D. That agreement purports to
authorize Company S to lease MSGs from Company D and “re-rent [them] to its own customers.”

Under the phony agreement, Company D would deliver monthly invoices to Company S, which
Company S would pay with third-party rental revenue. Company D would then use that “revenue” to
meet its obligations to pay the Funds.’ Roach knew of no evidence that Company S generated any third-
party lease revenue to pay to Company D for renting MSGs under the Re-rent Agreement. Although the
Re-rent Agreement was purportedly executed in 2011, Roach first saw it in 2014, after Individual 3
delivered it to him. Roach believes Individual 3 drafted the Re-rent Agreement in 2014, and backdated
it to 2011. The Re-rent Agreement bears signatures in the names of Individual 1 and Individual 2. At
least as early as 2015, Roach referenced the Re-rent Agreement to Company S’s outside auditor to
explain the intercompany transfers. In 2018, that auditor suggested disclosure of the transfers, at least in
a footnote, in Company S’s financial statement. No disclosure was made that year.

B. Roach provides false information supporting the offer and sale of the A Group/K
Bank flip deal.

Roach participated in conference calls and meetings with certain investors while working for the
Company. Thus, even though Roach was an outside advisor to the Company, he was also a de facto
Company employee in relation to those investors. In that capacity, Roach participated in both the offer
and sale of certain tax-equity, sale-leaseback, and flip transactions the Company closed. Among others,
Roach participated in the offer and sale of the A Group/K Bank flip deal. In support of that deal, on July
18, 2017, Roach delivered by email false documents to an A Group executive. Roach sent the email
from California to the A Group executive in Pennsylvania. Attached to the email were financials for

Company D for 2014 through 2016, which Roach knew falsely represented transfers of investor money

 

3 The Re-rent Agreement is silent about how Company S—the sales and manufacturing side of the
Company—-would accomplish what Company D failed to do, despite the fact that Company D existed almost
exclusively for the purpose of generating third-party lease revenue.

PLEA AGREEMENT A-9

 
oOo Cfo ~~ NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document 15 Filed 10/22/19 Page 25 of 25

from Company S to Company D as revenue. Also attached to the email was an aging report that
purported to set forth payment history for MSG rentals by Telecom Company A pursuant to a purported
fixed-term lease agreement between Telecom Company A and Company D.

Roach sent the aging report at the direction of Individual 1, and both knew the information it
contained was false. Both also knew the lease underlying the aging report—between Telecom Company
A and Company D—was also false. Both were aware of the true third-party revenue generated by
Company D at the time.

Individual 1 told Roach he needed Roach’s help to close the A Group/K Bank deal. The deal did
not involve a financing with Company S. Instead, A Group and K Bank paid approximately $34 million
to purchase MSGs outright. Individual 1 told Roach and Individual 3 that he would pay each $500,000
if they helped Individual | close the A Group/K Bank deal. Individual 1 kept his word and paid both.
Individual 1 delivered the false contract between Telecom Company A and Company D to other
investors as evidence of third party lease revenue supporting proposed transactions.

D. _Roach’s conduct and that of his co-conspirators caused interstate wires.

Roach agrees his conduct and that of his co-conspirators caused, including the email discussed
above and other interstate wire communications, Fedwire deposits from accounts related to S-Sense, the
entity established to facilitate the A Group/K Bank transaction, to accounts controlled by the Company,

as set forth below:

 

 

 

 

 

Company Bank Account No. | Date Deposit Amount | | Payor

H Bank ending 2481 7/31/2017 $14,744,692.31 | S-Sense related
H Bank ending 2481 7/31/2017 $3,753,307.69 S-Sense related
H Bank ending 2499 7/31/2017 $12,638,307.69 S-Sense related
H Bank ending 2499 7/31/2017 $3,201,692.31 S-Sense related

 

 

 

 

 

 

 

I have read and carefully reviewed the Factual Basis for Plea with my attorney. I agree that as it concerns my
conduct it is correct. I also agree that if this matter proceeded to trial, the United States could establish each of
the facts contained within the Factual Basis for Plea beyond a reasonable doubt, and that those facts satisfy the

elements of the offense to which I am pleading guilty. om
Dated: LZ. ~~) ’ /

79. |
) 0-1? 9 RONALD J. ROACH
Defendant

PLEA AGREEMENT A-10

 

 
